FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50006

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00825-SVW

  v.
                                                 MEMORANDUM *
FELIX OCTAVIO PICHARDO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Felix Octavio Pichardo appeals from his guilty-plea conviction and

96-month sentence for bank fraud and aiding and abetting and causing an act to be

done in violation of 18 U.S.C. §§ 2, 1344(1). Pursuant to Anders v. California,

386 U.S. 738 (1967), Pichardo’s counsel has filed a brief stating there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. A

pro se supplemental brief has been filed.

      Pichardo waived his right to appeal his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), indicates that

the appeal waiver is operative. Accordingly, we dismiss the appeal in part. See

United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).

      With regard to Pichardo’s conviction, our independent review of the record

discloses no arguable grounds for relief on direct appeal, and we affirm.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                            2                                 10-50006